UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7158


DON CRUDUP,

                 Plaintiff - Appellant,

          v.

SGT. ENGLEHART; OFFICER SCHULTE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-03479-JKB)


Submitted:    November 20, 2014            Decided:   January 14, 2015


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Crudup, Appellant Pro Se.  Nichole Cherie Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Don Crudup appeals the district court’s order denying

relief   on    his   42   U.S.C.       § 1983    (2012)    complaint.      We     have

reviewed the record and find no reversible error.                     Accordingly,

we affirm.      Crudup v. Englehart, No. 1:13-cv-03479-JKB (D. Md.

filed Oct. 16, 2014; entered Oct. 17, 2014).                      We dispense with

oral   argument      because     the     facts    and     legal   contentions     are

adequately     presented    in     the    materials     before     this   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2